Exhibit 10(c)

 
GRAPHIC [abcologo.jpg]





 


 
IRREVOCABLE INSTRUCTIONS TO TRANSFER AGENT




 
March 22, 2016
 
VStock Transfer, LLC
18 Lafayette Place
Wood mere, NY 11598
 
Ladies and Gentlemen:
 
ABCO Energy Inc., a Nevada corporation (the "Company") and JMJ Financial (the
"Investor") entered into a $250,000 Convertible Promissory Note (the ''Note")
dated March 22, 2016. A copy of the Note is attached hereto. You should
familiarize yourself with your issuance and delivery obligations, as Transfer
Agent, contained therein.
 
You are hereby irrevocably authorized and instructed to reserve a sufficient
number of shares of common stock ("Common Stock") of the Company (at least
25,000,000 (twenty-five million) shares of Com mon stock for the Note which
should be held in reserve for the Investor as of this date) for issuance upon
full conversion of the Note in accordance with the terms thereof. The investor
is entitled to a share reservation at all times of such number of shares that
has a market value equal to at least five times the outstanding Note balance.
The Investor may from time to time provide you with written notice to increase
the number of shares of Common Stock so reserved, without any further action or
confirmation of the Company. You shall have no obligation to confirm any of the
Investor's calculations for purposes of the foregoing sentence. In the event of
a reverse stock split the reserve should remain unchanged unless instructed by
the Investor and the Company.
 
The ability to process a notice of conversion under the Note (a "Conversion
Notice") in a timely manner is a material obligation of the Company pursuant to
the Note. Your firm is hereby irrevocably authorized and instructed to issue
shares ("Shares") of Common Stock of the Company to the Investor without any
further action or confirmation by the Company (from the reserve, but in the
event there are insufficient reserve shares of Common Stock to accommodate a
Conversion Notice (defined below) your firm and the Company agree that the
Conversion Notice should be completed using authorized but unissued shares of
Common Stock that the Company has in its treasury) upon your receipt from the
Investor of a Conversion Notice executed by the Investor. The Shares should be
issued without any restrictive legend if: (A) the Investor provides you with an
opinion of counsel of the Investor, in form, substance and scope customary for
opinions of counsel in comparable transactions (and satisfactory to the transfer
agent), to the effect that the Shares issued to the Investor pursuant to the
Conversion Notice are not "restricted securities" as defined in Rule 144 and
should be issued to the Investor without any restrictive legend, provided that
the Company is current on its SEC filings and the opinion is dated within
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

2100 North Wilmot, Suite 211,Tucson, Arizona 85712
Phone (520) 777-0511/Fax (520) 620-5574


 
 

--------------------------------------------------------------------------------

 
 
GRAPHIC [abcologo.jpg]



 
90 days from the date of the issuance or transfer request; and (B) the number of
Shares to be issued is less than 4.99% of the total issued common stock of the
Company.
 
The Company hereby requests that your firm act immediately, without delay and
without the need for any action or confirmation by the Company with respect to
the issuance of Common Stock pursuant to any Conversion Notices received from
the Investor.
 
The Company hereby confirms to you and to the Investor that no instruction other
than as contemplated herein will be given to you by the Company with respect to
the matters referenced herein. The Company hereby authorizes you, and you shall
be obligated, to disregard any contrary instruction received by or on behalf of
the Company or any other person purporting to represent the Company.
 
You are hereby authorized and directed to promptly disclose to the Investor,
after Investor's request from time to time, the total number of shares of Common
Stock issued and outstanding, the total number of shares of Common Stock that
are authorized but unissued and unreserved , and the dates and prices at which
the Issuer has issued shares of Common Stock or Warrants.
 
The Company shall indemnify you and your officers, directors, principals,
partners, agents and representatives, and hold each of them harmless from and
against any and all loss, liability, damage, claim or expense (Including the
reasonable fees and disbursements of its attorneys) incurred by or asserted
against you or any of them arising out of or in connection the instructions set
forth herein, the performance of your duties hereunder and otherwise in respect
hereof, including the costs and expenses of defending yourself or themselves
against any claim or liability hereunder, except that the Company shall not be
liable hereunder as to matters in respect of which it is determined that you
have acted with gross negligence or in bad faith (which gross negligence or bad
faith must be determined by a final, non­appealable order, judgment, decree or
ruling of a court of competent jurisdiction). You shall have no liability to the
Company in respect to any action taken or any failure to act in respect of this
if such action was taken or omitted to be taken in good faith, and you shall be
entitled to rely in this regard on the advice of counsel.
 
The Board of Directors of the Company has approved the foregoing (irrevocable instructions) and does
hereby extend the Company's irrevocable agreement to indemnify your firm for all
loss, liability or expense in carrying out the authority and direction herein
contained on the terms herein set forth.
 
If the Company's account is in arrears with the Transfer Agent, the Transfer
Agent shall not have any obligation to act upon these instructions; however the
Investor shall have the option to cure the outstanding balance with the Transfer
Agent.
 
The Company agrees that in the event that the Transfer Agent resigns as the
Company's transfer agent, or if the Company decides to switch or terminate the
current Transfer Agent, the Company shall engage a suitable replacement transfer
agent that will agree to serve as transfer agent for the Company and be bound by
the terms and conditions of these Irrevocable Instructions within five (5)
business days.


The Investor is intended to be and is third party beneficiary hereof, and no
amendment or modification to the instructions set forth herein may be made
without the consent of the Investor.
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

2100 North Wilmot, Suite 211,Tucson, Arizona 85712
Phone (520) 777-0511/Fax (520) 620-5574
 
 
 

--------------------------------------------------------------------------------

 


GRAPHIC [abcologo.jpg]
 
Very truly yours,
 
 
ABCO ENERGY, INC.
 
 
/s/ Charles O'Dowd
Signature
 
 
Charles O'Dowd, President
Name and Title
 
 
3-22-16
Date
 
 



 


 
ACCEPTED AND ACKNOWLEDGED BY VSTOCK TRANSFER LLC
 

/s/ Yoel Goldfetter                                       /s/ JMJ
Financial                               Signature JMJ Financial     Yoel
Goldfetter                                             Name and Title      
3/22/16                                                            Date  

 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

2100 North Wilmot, Suite 211,Tucson, Arizona 85712
Phone (520) 777-0511/Fax (520) 620-5574
 
 
 

--------------------------------------------------------------------------------

 
 

ABCE

 
CONVERTIBLE PROMISSORY NOTE
 
FOR VALUE RECEIVED, ABCO Energy lnc., a Nevada corporation (the "Issuer'' of
this Security) with at least 29,073,565 common shares issued and outstanding,
issues this Security and promises to pay to JMJ Financial, a Nevada sole
proprietorship, or its Assignees (the ''Investor") the Principal Sum along with
the Interest Rate and any other fees according to the terms herein. This Note
will become effective only upon execution by both parties and delivery of the
first payment of Consideration by the Investor (the "Effective Date").
 
The Principal Sum is up to $250,000 (two hundred fifty thousand) plus accrued
and unpaid interest and any other fees. The Consideration is $225,000 (two
hundred twenty-five thousand) payable by wire (there exists a £25,000 original
issue discount (the "OID")). The Investor shall pay $25,000 of Consideration
upon closing of this Note. The Investor may pay additional Consideration to the
Issuer in such amounts and at such dates as the Investor may choose, however,
the Issuer has the right to reject any of those payments within 24 hours of
receipt of rejected payments. THE PRINCIPAL SUM DUE TO THE INVESTOR SHALL BE
BASED ON THE CONSIDERATION ACTUALLY PAID BY INVESTOR (PLUS AN APPROXIMATE 10%
ORIGINAL ISSUE  DISCOUNT THAT IS BASED ON THE CONSIDERATION ACTUALLY PAID BY THE
INVESTOR AS WELL AS ANY OTHER INTEREST OR FEES) SUCH THAT THE ISSUER  IS ONLY
REQUIRED TO REPAY THE AMOUNT FUNDED AND THE ISSUER IS NOT REQUIRED TO REPAY ANY
UNFUNDED PORTION OF THIS NOTE. The Maturity  Date is two years from the
Effective Date of each payment (the "Maturity Date") and is the date upon which
the Principal Sum of this Note, as well as any unpaid interest and other fees,
shall be due and payable. The Conversion Price is 60% of the lowest trade price
in the 25 trading days previous to the conversion (In the case that conversion
shares are not deliverable by DWAC an additional 10% discount will apply; and if
the shares are ineligible for deposit into the DTC system and only eligible for
Xclearing deposit an additional 5% discount shall apply; in the case of both an
additional cumulative 15% discount shall apply). Unless otherwise agreed in
writing by both parties, at no time will the Investor convert any amount of the
Note into common stock that would result in the Investor owning more than 4.99%
of the common stock outstanding.
 
1. Interest and Repayment. A one-time Interest charge of 12% shall be applied to
the Principal Sum. The Interest is in addition to the OID, and that OID remains
payable regardless of time and manner of payment by the Issuer. The Issuer may
not repay any payment of Consideration under this Note prior to its Maturity
Date without the written consent of the Investor.
 
2. Conversion. The Investor has the right, at any time after the Effective Date,
at its election, to convert all or part of the outstanding and unpaid Principal
Sum and accrued interest (and any other fees) into shares of fully paid and
non-assessable shares of common stock of the Issuer as per this conversion
formula: Number of shares receivable upon conversion equals the dollar
conversion amount divided by the Conversion Price. Conversion notices may be
delivered to the Issuer by method of the Investor's choice (including but not
limited to email, facsimile, mail, overnight courier, or personal delivery), and
all conversions shall be cashless and not require further payment from the
Investor. If no objection is delivered from the Issuer to the Investor regarding
any variable or calculation of the conversion notice within 24 hours of delivery
of the conversion notice, the Issuer shall have been thereafter deemed to have
irrevocably confirmed and irrevocably ratified such notice of conversion and
waived any objection thereto. The Issuer shall deliver the shares from any
conversion to the Investor (in any name directed by the Investor) within 3
(three) business days of conversion notice delivery. The Investor, at any time
prior to selling all of the shares from a conversion, may, for any reason,
rescind any portion, in whole or in part, of that particular conversion
attributable to the unsold shares and have the rescinded conversion amount
returned to the Principal Sum with the rescinded conversion shares returned to
the Issuer (under the Investor's and the Issuer's expectations that any returned
conversion amounts will tack back to the original date of the Note).
 
3. Reservation of Shares. At all times during which this Note is outstanding,
the Issuer will reserve for the Investor from its authorized and unissued Common
Stock a number of shares of not less than five times the number of shares
necessary to provide for the issuance of Common Stock upon the full conversion
of this Note. The Issuer initially shall reserve at least 25,000,000 shares of
Common Stock for conversion. The Issuer represents that VStock Transfer, LLC
serves as the Issuer's transfer agent as of the Effective Date of this Note. The
Issuer acknowledges that VStock Transfer, LLC is a party to an irrevocable
instruction and share reservation letter agreement between the Issuer, the
transfer agent and the Investor regarding this Note, and the Issuer agrees that
the Issuer's use of VStock Transfer, LLC as its transfer agent is material to
the Investor and that the Issuer may not terminate or replace VStock Transfer,
LLC as the issuer's transfer agent without obtaining the Investor's written
consent thirty days in advance of such termination or replacement.
 
4. Intentionally Left Blank.
 
5. Terms of Future Financings. So long as this Note is outstanding, upon any
issuance by the Issuer or any of its subsidiaries of any security with any term
more favorable to the holder of such security or with a term in favor of the
holder of such security that was not similarly provided to the Investor in this
Note, then the Issuer shall notify the Investor of such additional or more
favorable term and such term, at the Investor's option, shall become a part of
the transaction documents with the Investor. The types of terms contained in
another security that may be more favorable to the holder of such security
include, but are not limited to, teems addressing conversion discounts,
conversion lookback periods, interest rates, original issue discounts, stock
sale price, private placement price per share, and warrant coverage. The Issuer
shall notify the Investor of such additional or more favorable term, including
the applicable issuance price, or applicable reset price, exchange price,
conversion price, exercise price and other pricing terms, and, at any time while
this Note is outstanding, the Investor may request of the Issuer and/or its
transfer agent (and they will provide) a schedule of all issuances since the
Effective Date of this Note of shares of common stock or of securities entitling
the holder thereof to acquire shares of common stock, including, without
limitation, any debt, preferred stock, right, option, warrant or other
instrument that is convertible into or exercisable or exchangeable for, or
otherwise entitles the holder thereof to receive, shares of common stock of the
Issuer.
 
6.  Intentionally Left Blank.
 
 
 

--------------------------------------------------------------------------------

 


7. Default. Each of the following are an event of default under this Note; (i)
the Issuer shall fail to pay any principal  under the Note when due and payable
(or payable by conversion) thereunder; or (ii) the Issuer shall fail to pay any
interest or any other amount under the Note when due and payable (or payable by
conversion) thereunder; or (iii) the Issuer shall breach or fail to honor any
other term of this Note, any term under any other document related to this Note,
or any other written agreement between the Issuer and the Investor
(collectively, the ''Transaction Documents''), including, without limitation,
the Issuer's obligation to reserve at all times a sufficient number of shares to
provide for the issuance of common stock upon the full conversion of this Note
pursuant to Section 3 of this Note; or (iv) the Issuer foils to keep available a
sufficient number of authorized, unissued and unreserved shares of common stock
(other than shares of common stock reserved for the Investor) to permit the
Investor to increase its share reserve to such number of shares as equals five
times the outstanding Note balance divided by the closing price of the Issuer 's
common stock; or (v) the Issuer's failure to increase the number of authorized
shares of common stock of the Issuer within, sixty days of having a number of
authorized, unissued,  and unreserved shares of common stock (excluding shares
of common stock reserved for the Investor) of less than five times the number of
shares necessary to provide for the issuance of common stock upon full
conversion of this Note; or (vi) the Issuer terminates or replaces the entity or
person serving as the transfer agent for the Issuer without obtaining the
previous written consent of the Investor thirty days in advance of such
termination or replacement; or (vii) the Issuer's failure to appoint a new
transfer agent approved by the Investor (such approval not to be unreasonably
withheld) and to provide the Investor, within five business days following
termination, resignation or replacement of the current transfer agent, an
irrevocable instruction and share reservation letter, executed by the Issuer and
the new transfer agent, providing rights to the Investor identical to the rights
provided to the Investor in the irrevocable instruction and share reservation
letter between the Issuer, the Investor, and the terminated, resigned or
replaced transfer agent; or (viii) the Issuer shall become insolvent or
generally fails to pay, or admits in writing its inability to pay, its debts as
they become due, subject to applicable grace periods, if any; or ( ix) the
Issuer shall make a general assigm11ent for the benefit of creditors; or (x) the
Issuer shall file a petition for relief under any bankruptcy, insolvency or
similar law (domestic or foreign) ; or (xi ) an involuntary proceeding shall be
commenced or filed against the Issuer; or (xii) the Issuer's common stock has an
offering price of $0.0001 on its principal trading market at any time; or (xiii)
the Issuer's market capitalization (the number of shares of common stock issued
and outstanding multiplied by the price per share of common stock) is less than
$200,000 at any time or decreases to less than 50% of the market capitalization
on the Effective Date of any payment of Consideration; or (xiv) the price per
share of the Issuer's common stock decreases to less than 50% of the price per
share on the Effective Date of any payment of Consideration; or (xv) the Issuer
shall lose its status as "DTC Eligible" or the Issuer's shareholders shall lose
the ability to deposit (either electronically or by physical certificates, or
otherwise) shares into the DTC System; or (xvi) the Issuer shall become
delinquent in its filing requirements as a fully-reporting issuer registered
with the SEC; or (xvii ) the Issuer shall fail to meet all requirements to
satisfy the availability of Rule 144 to the Investor or its assigns including
but not limited to timely fulfillment of its filing requirements as a
fully-reporting issuer registered with the SEC, requirements for XBRL filings,
and requirements for disclosure of financial statements on its website.
 
8. Remedies. For each conversion, in the event that shares are not delivered by
the fourth business day (inclusive of the day of conversion), a foe of $2,000
per day will be assessed for each day after the third business day (inclusive of
the day of the conversion) until share delivery is made; and such fee will be
added to the Principal Sum of the Note (under the Investor's and the Issuer's
expectations that any penal ty amounts will tack back to the original date of
the Note). Upon each occurrence of any other event of default, the Investor may
asses and apply a fee against the Issuer of not less than $50,000 at any time
any balance remains outstanding on this Note, regardless of whether such event
of default has been cured or remedied and regardless of whether the Investor
delivered a notice of default at the time of the event of default or at the time
the Investor discovered the event of default. The parties agree that rho fee
shall be applied to the balance of the Note and shall tack back to the Effective
Date of the Note for purposes of Rule 144. The parties acknowledge and agree
that upon an event of default. Investor's damages would be l111ccrtain and
difficult (if not impossible) to accurately estimate because of the parties'
inability to predict future interest rates and future share prices, Investor's
increased risk, and the uncertainty of the availability of a suitable substitute
investment opportunity for Investor, among other reasons. Accordingly, any fees,
charges, and default interest due under this Note or any other Transaction
Document between the parties arc intended by the parties to be, and shall be
deemed, liquidated damages. The parties agree that such liquidated damages are a
reasonable estimate of Investor 's actual damages and not a penalty, and shall
not be deemed in any way to limit any other right or remedy Investor may have
hereunder, at law or in equity. The parties acknowledge and agree that under the
circumstances existing a t the time this Note is entered into, such liquidated
damages arc fair and reasonable and are not penalties. All fe.es, charges, and
default interest provided for in this Note and the Transaction Documents are
agreed to by the parties to be based upon the obligations and the risks assumed
by the parties as of the Effective Date and are consistent with investments of
this type. The liquidated damages provisions shall not limit or preclude a party
from pursuing any other remedy available at law or in equity; provided, however,
that the liquidated damages are intended to be in lieu of actual damages.
 
9. Acceleration. ln the event of any default, the outstanding principal amount
of this Note, plus accrued but unpaid interest, liquidated damages, fees and
other amounts owing in respect thereof through the date of acceleration, shall
become, at the Investor's election, immediately due and payable in cash at the
Mandatory Default Amount. The Mandatory Default Amount means the greater of (i)
the outstanding principal amount of this Note, plus all accrued and unpaid
interest, liquidated damages, fees and other amounts hereon, divided by the
Conversion Price on the date the Mandatory Default Amount is either demanded or
paid in full, whichever has a lower Conversion Price, multiplied by the VWAP on
the date the Mandatory Default Amount is either demanded or paid in full,
whichever has a higher VWAP, or (ii) 150% of the outstanding principal amount of
this Note, plus 100% of accrued and unpaid interest, liquidated damages, fees
and other amounts hereon. Commencing five (5) days after the occurrence of any
event of default that results in the eventual acceleration of this Note, the
interest rate on this Note shall accrue at an interest rate equal to the lesser
of 18% per annum or the maximum rate permitted under applicable law. ln
connection with such acceleration described herein, the Investor need not
provide, and the Issuer hereby waives, any presentment, demand, protest or other
notice of any kind. and the Investor may immediately and without expiration of
any grace period enforce any and all of its rights and remedies hereunder and
all other remedies available to it
 
 
 

--------------------------------------------------------------------------------

 


under applicable law.  Such acceleration may be rescinded and annulled by the
Investor at any time prior to payment hereunder and the Investor shall have all
rights as a holder of the note until such time, if any, as the Investor receives
full payment pursuant to this Section 9. No such rescission or annulment shall
affect any subsequent event of default or impair any right consequent thereon.
Nothing herein shall limit the Investor's right to pursue any other remedies
available to it at law or in equity including, without limitation, a decree of
specific performance and/or injunctive relief with respect to the Issuer 's
failure to timely deliver ce11ificates  representing shares of Common Stock upon
conversion of the Note as required pursuant to the terms hereof or the Issuer's
obligations regarding the termination, replacement or resignation  of the
Issuer's transfer agent.
 
10. No Shorting. The Investor agrees that 80 long as this Note from the Issuer
to the Investor remains outstanding, the Investor will not enter into or effect
"short sales" of the Common Stock or hedging transaction which establishes a net
short position with respec.t to the Common Stock of the Issuer. The Issuer
acknowledges and agrees that upon delivery of a conversion notice by the
Investor, the Investor immediately owns the shares of Common Stock described in
the conversion notice and any sale of those shares issuable under such
conversion  notice would not  be considered  short sales.
 
11. Assignability. The Issuer may not assign this Note. This Note will be
binding upon the Issuer and its successors and will inure to the benefit of the
Investor and its successors and assigns and may be assigned by the Investor to
anyone without the Issuer’s approval.
 
12. Governing Law, Legal Proceedings, and Arbitration. THIS NOTE WILL BE
GOVERNED BY, CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE SUBSTANTIVE LAWS Of
THE STATE OF NEVADA, WITHOUT REGARD TO THE CONFLICT OF LAWS PRINCIPLES THEREOF.
THE PARTIES HEREBY WARRANT AND REPRESENT THAT THE SELECTION OF NEVADA LAW AS
GOVERNING UNDER THIS NOTE (I) 1-HAS A REASONABLE NEXUS TO EACH OF THE PARTIES
AND TO THE TRANSACTIONS CONTEMPLATED BY THE NOTE; AND (II) DOES NOT OFFEND ANY
PUBLIC POLICY OF NEVADA, FLORIDA, OR OF ANY OTHER STATE, FEDERAL, OR OTHER
JURISDICTION.
 
ANY ACTION BROUGHT BY EITHER PARTY AGAINST THE OTHER ARISING OUT OF OR RELATED
TO THIS NOTE, OR ANY OTHER AGREEMENTS BETWEEN THE PARTIES, SHALL BE COMMENCED
ONLY IN THE STATE OR FEDERAL COURTS OF GENERAL JURISDICTION LOCATED I N
MIAMI-DADE COUNTY, IN THE STATE OF FLORIDA, EXCEPT THAT ALL SUCH DISPUTES
BETWEEN THE PARTIES SHALL BE SUBJECT TO ALTERNATIVE DISPUTE RESOLUTION THROUGH
BINDING ARBITRATION AT THE INVESTOR'S SOLE DISCRETION AND ELECTION (REGARDLESS
OF WHICH PARTY INITIATES THE LEGAL PROCEEDINGS). The parties agree that, in
connection with any such arbitration proceeding, each shall submit or file any
claim which would constitute a compulsory counterclaim within the same
proceeding as the claim to which it relates. Any such claim that .is not
submitted or filed in such proceeding shall be waived  and such party  will
forever be barred from asserting such a claim. Both parties and the individuals
signing this Note agree to submit to the jurisdiction of such courts or to such
arbitration panel, as the case may be.
 
lf the Investor elects alternative dispute resolution by arbitration,
the  arbitration proceedings shall be conducted in Mia mi-Dade County and
administered by the American Arbitration Association in  accordance with its
Commercial Arbitration Rules and Mediation Procedures in effect on the Effective
Date of this Note,  except as modified  by this  agreement.  The
Investor's  election to  arbitrate shall be made in writing, delivered to the
other party, and filed with the American Arbitration Association. The American
Arbitration Association must receive the demand for arbitration prior to the
date when the institution of legal or equitable proceedings would be barred by
the applicable statute of limitations, unless legal or equitable proceedings
between the parties have already commenced, and the receipt by the American
Arbitration Association of a written demand for arbitration also shall
constitute the institution of legal or equitable proceedings for statute of
limitations purposes. The parties shall be entitled to limited discovery at the
discretion of the arbitrator(s) who may, but are not required to, allow
depositions. The parties acknowledge that the arbitrators' subpoena power is not
subject to geographic limitations. The arbitrator(s) shall have the right to
award individual relief which he or she deems proper under the evidence
presented and applicable law and consistent with the parties' rights to, and
limitations 011, damages and other relief us expressly set forth in this Note.
The award and decision of the arbitrator(s) shall be conclusive and binding on
all parties, and judgment upon the award may be entered in any court of
competent Jurisdiction . The Investor reserves the right, but shall have no
obligation, to advance the Issuer's share of the costs, fees and expenses of any
arbitration proceeding, including any arbitrator fees, in order for such
arbitration proceeding to take place, and by doing so will not be deemed to have
waived or relinquished its right to seek the recovery of t11ose amounts from the
arbitrator, who shall provide for such relief in the final award, in addition to
the costs, fees, and expenses that  arc otherwise recoverable. The foregoing
agreement to arbitrate shall be specifically enforceable under applicable law in
any court having jurisdiction thereof.
 
13. Delivery of Process by the Investor to the Issuer. ln the event of any
action or proceeding by the Investor against the issuer, and only by the
investor against the Issuer, service of copies of summons and/or complaint
and/or any other process which may be served in any such action or proceeding
may be made by the Investor via U.S. Mail, overnight delivery service such as
FedEx or UPS, email, fax, or process server, or by mailing or otherwise
delivering a copy of such process to the Issuer at its last known attorney as
set forth in its most recent SEC filing.
 
14. Attorney Fees. lf any attorney is employed by either party with regard to
any legal or equitable action, arbitration or other proceeding brought by such
party for enforcement of this Note or because of an alleged dispute, breach,
default or misrepresentation in connection with any of the provisions of this
Note, the prevailing party will be entitled to recover from the other patty
reasonable attorneys' fees and other costs and expenses incurred, in addition to
any other relief to which the prevailing party may be entitled.
 
15. Opinion of Counsel. In the event that an opinion of counsel is needed for
any matter related to this Note, the Investor has the right to have any such
opinion provided by its counsel.  Investor also has the right to have any such
opinion provided by Issuer's counsel.
 
16. Notices. Any notice required or permitted hereunder (including Conversion
Notices and demands for arbitration) must be in writing and either personally
served, sent by facsimile or email transmission, or sent by overnight
courier.  Notices will be deemed effectively
 
 
 

--------------------------------------------------------------------------------

 
 
delivered at the time of transmission if by facsimile or email, and if by
overnight courier the business day after such notice is deposited with the
courier service for delivery.
 
 

Issuer: Investor:     /s/ Charles
O'Dowd                                                /s/ JMJ
Financial                                           Charles O'Dowd JMJ Financial
ABCO Energy Inc. Its Principal Chief Executive Officer      
Date: 3/21/16                  
Date: 3/22/16                 

 
 


 
 
 
 
 
[Signature Page to Convertible Promissory Note]


 
 

--------------------------------------------------------------------------------

 




AMENDMENT
TO THE $250,000 CONVERTIBLE NOTE DATED MARCH 23, 2016


 
The parties agree that the $250,000 Convertible Note by and between ABCO Energy,
Inc. and JMJ Financial is hereby amended as follows:


1.  
Note Balance. To clarify the computation of the Principal Sum due to the
Investor under the Note, immediately following the Investor's payment of $25,000
of Consideration on the Effective Date of the Note, the Principal Sum shall be
equal to $25,000 divided by $225,000 and multiplied by $250,000, for a Principal
Sum of $27,777. A one-time Interest Charge of 12% shall be applied to the
Principal Sum such that the outstanding Principal Sum and Interest on the
initial $25,000 payment of Consideration shall be $31,111.

 
ALL OTHER TERMS AND CONDITIONS OF THE $250,000 CONVERTIBLE NOTE REMAIN IN FULL
FORCE AND EFFECT.
 
Please indicate acceptance and approval of this amendment dated March 23, 2016
by signing below:
 
 


 

/s/ Charles O'Dowd                                        /s/ JMJ
Financial                                                 Charles O'Dowd JMJ
Financial ABCO Energy, Inc. Its Principal Chief Executive Officer  

 




 
 

--------------------------------------------------------------------------------

 